Title: To Thomas Jefferson from John Rutledge, Jr., [ca. 20] August 1788
From: Rutledge, John, Jr.
To: Jefferson, Thomas


          
            
              Dr. and very good Sir
            
            Berne [ca. 20] August
          
          On my arrival at this place, two days ago, I had the pleasure to receive yours of the fifteenth of July. It is impossible to desire more than I do to make the journey you propose, and follow the route you have had the goodness to mark out, but the actual state of affairs forbids my thinking of it. Col. Miranda, who has for some days been my traveling companion, is very well acquainted with the route you suggest; if any thing could add to the desire, which your having recommended it has given me to make it, ’twould be the account he has given me of those interesting countries, but he also tells me it is quite impossible to visit Constantinople at this time, and that traveling through the Ottoman Territories, is not only unsafe but absolutely dangerous.Since writing to you I have thought of giving up the danube expidition, and instead of going to Vienna, as I intended, and by the way of Trieste into Italy,  to cross the Alps. I cannot propose to myself any advantage which will result from the german tour; the Objects of it would be to know the Country, its politics commerce and manners. The system of their Politics seems intricate. Our commercial connections will never be considerable, and their manners are not to be desired: besides which, not speaking or knowing a word of the german language, it would be necessary to continue a much longer time in the Country than I conceive any advantage from so doing would be adequate to. I flatter myself this alteration of route will meet with your approbation and consent. Added to the reasons which I have stated to influence my making it, there is another, which I think not unworthy of attention. It is, that going from this Country across the Alps I shall be enabled to continue longer in Italy than I otherwise could have done, and the going previously to Germany would oblige me to go rapidly through Italy a country where there must be much for an Inhabitant of the southern States to notice and study. I am entirely of your opinion that the time I shall pass at Lisbon and Madrid will be well employed. To travel through much of Spain and Portugal will require much time and I think whatever one wishes to know of Countries (and Characters in them) may in general be best learnt at their Capitals and in their Environs.
          Before this your Excellency will have heard of a second victory obtained by the Prince de Nassau, of the Russians being successful at Oczanow; these things, for a moment, promised that a stop would soon be put to the further effusion of Blood, but the conduct of Sweden has changed the prospect and the present scene announces a long general and bloody war. The Swedes have a considerable fleet at Sea, sixty thousand Prussians are in motion and it is very questionable whether England, fond of meddling in troubled waters, will remain quiet. It gives me great pleasure, my dear Sir, to learn that Virginia was likely to accept the new Constitution; and I hope, before I shall have the happiness of taking you by the hand in Paris, to learn not only that our Government is in motion but that it has been accommodated to the wills of the dissenting States and that all those blessings have been the consequences which the wisdom of those who composed it taught us to hope for. Mr. Short tells me it is pretty certain Genl. Washington will accept the Presidency of our new Government and that Dr. Franklin it is supposed will be nominated as vice president: in making choice of these Gentlemen the good sense of our countrymen will I think, manifest itself exceedingly and I am sure it will acquire great credit to our Government having, in its infancy, placed at its head two such illustrious Characters.
          I was much pleased to learn by your letter that Affairs in France were not as bad as believed. I was much chagrin’d to read in the Leyden Gazette that our friend the marquis de la Fayette had experienced the dissatisfaction of his King but hope, from your not having mentioned it (having my information only from the News Papers) that it is not true.I am very much indebted to you Dr Sir for the introductory letters you have sent me. I entertain the highest sense of your kindness and am with thanks for the many instances of sincere friendship with which you have honored me Your affectionate friend & devoted Servant,
          
            J. Rutledge Junior
          
          
            In the event of any Letters coming addressed to your excellency’s care, I request you will forward them to Geneva Post restante? I shall not leave Geneva before the 15th. of September.
          
        